1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     JAVONTAE D. RUCKER
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                  )   Case No. 2:18-CR-0095 TLN
12                                              )
                              Plaintiff,        )
13                                              )   STIPULATION AND ORDER
                  vs.                           )   RE SENTENCING SCHEDULE
14                                              )
     JAVONTAE D. RUCKER,                        )
15                                              )   Date: October 24, 2019
                              Defendant.        )   Time: 9:30 a.m.
16                                              )   Judge: Hon. Troy L. Nunley
                                                )
17
18
19           It is hereby stipulated and agreed between defendant, Javontae Rucker, and plaintiff,
20   United States of America, that sentencing (now set for October 24, 2019) may be rescheduled for
21   Thursday, January 9, 2020, at 9:30 a.m. and that the schedule for preparation of the presentence
22   report may be amended as follows:
23           Draft PSR due                                       November 21, 2019
24           Informal objections due                             December 5
25           Final PSR to be filed                               December 12
26           Motion to correct due                               December 19
27           Reply or non-opposition due                         January 2, 2020
28   /////

                                                     -1-
1           The defense seeks this continuance in order to complete its collection of materials
2    bearing on sentencing prior to the presentence interview.
3                                                 Respectfully Submitted,
4                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
5
6    Dated: October 17, 2019                      /s/ T. Zindel__________________
                                                  TIMOTHY ZINDEL
7                                                 Assistant Federal Defender
                                                  Attorney for JAVONTAE D. RUCKER
8
9                                                 McGREGOR SCOTT
                                                  United States Attorney
10
11   Dated: October 17, 2019                      /s/ T. Zindel for R. Rust   ___ _
                                                  ROSANNE RUST
12                                                Assistant U.S. Attorney
13
14                                              ORDER
15          Sentencing is rescheduled to January 9, 2020. The above presentence schedule is hereby
16   adopted.
17          IT IS SO ORDERED.
18   Dated: October 18, 2019
19
20                                                           Troy L. Nunley
                                                             United States District Judge
21
22
23
24
25
26
27
28

                                                    -2-
